Mr. President, allow me, on behalf of the delegation of the People's Republic of Bulgaria, to congratulate you on your election to the post of President of the twenty-ninth session of the General Assembly of the United Nations. We are pleased that the election to that high and responsible post has fallen to the representative of the friendly Algerian people, with whom the Bulgarian people have been closely linked since the years of their heroic struggle for freedom and national independence.
39.	We cannot fail to note with satisfaction that in the period following the twenty-eighth session the process of detente has continued to develop and that the ice which gripped international relations has begun to thaw. The principles of independence, equality and peaceful coexistence are increasingly asserting themselves as a norm of international life. Arbitrariness and diktat in relations among States are being rejected by the peoples as a political anachronism. Political consultations between the leaders of States, international negotiations and meetings and conferences aimed at resolving urgent issues of our times are being used more widely and efficiently. There exist red possibilities for the world to enter a new era, one of a stable peace and the reconstruction of present-day international relations on the basis of the principles of peaceful coexistence.
40.	In Europe the foundations of a promising system of security and co-operation are being laid down. Favorable conditions have been created for the successful completion of the work of the second stage of the Conference on Security and Coroperation in Europe and for the third, concluding, phase to be held at the highest level as soon possible. That Conference, which is in itself an unprecedented event in the history of the old continent, has been rendered possible thanks to the new political and moral-psychological atmosphere in Europe. There can be no doubt that the strengthening of security and the development of comprehensive co-operation in the region are among the main trends in the process of detente in the world.
41.	The results of the third meeting between the leaders of the, Soviet Union and the United States represent a significant new contribution to the further improvement of the. international climate. The Bulgarian Government and people have welcomed with deep satisfaction the signature by those two States of agreements on a number of important contemporary matters. The agreements aimed at preventing a world thermonuclear catastrophe are of special significance. We are profoundly convinced that the positive changes in relations between the United States and the Soviet Union are in the interests of all States and peoples, as well as in the interest of universal peace.
42.	The breaking of the so-called sanitary cordon around Cuba is yet another of the striking facts which characterize a turning away from cold war towards an ever wider affirmation of the principles of peaceful coexistence.
43.	One of the first and last bastions of fascism and colonialism in Europe has collapsed. The long heroic struggle of the peoples of Guinea-Bissau, Mozambique and Angola and of the revolutionary and democratic forces in Portugal has been crowned with success., Against the background of that victory, it is increasingly evident that the military junta in Chile, which is trying to prevent the social development of that country by Fascist methods condemned by history, is doomed. History has also condemned those reactionary circles which are trying today here and there, with the help of neo-fascism and neo-nazism, to stifle the struggle for freedom, democracy and social progress.
44.	Events in Portugal have also shown that our planet is ridding itself of the last vestiges of centuries of colonial oppression. However, we have no right to forget that there are still peoples who are under the colonial yoke. Our organization can and must continue to play an active role in the final elimination of colonialism, racism and apartheid. The delegation Of the People's Republic of Bulgaria expresses the hope that the Assembly at its present session will not lose the opportunity to adopt appropriate measures to implement definitively and as early as possible the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, adopted at the fifteenth session of the General Assembly [resolution 1514 (XV)] on the initiative of the Soviet Union.
45.	The relaxation of tension also provides favorable conditions for the further intensification of the struggle of the non-aligned countries against neo-colonialism and for their national and social development free from imperialist bondage. The countries of Asia, Africa and Latin America are no longer parts of the world which imperialism used
. to consider as its own backyard. They now constitute, a world of independent sovereign States, representing a new dynamic factor in international relations. 
46.	I have dwelt on these well-known facts in order to stress once more that the process of detente in the international political climate continues. However, in order that that process may be further strengthened and deepened and that it may be made all-embracing and irreversible, the efforts of all States are needed. Those efforts should be aimed first and foremost at eliminating the still-existing hotbeds of tension in various parts of the world.
47.	The position of the Government of the People's Republic of Bulgaria with respect to the situation in the Middle East, in Viet Nam and in Korea is well known. I shall therefore confine myself to describing briefly how, in our opinion, the issues that are as yet unresolved should be settled.'
48.	In the Middle East, it is necessary to put an end to the provocation by Israeli militaristic circles of the neighboring Arab countries and to resume without delay the work of the Geneva Peace Conference on the Middle East. Israel must withdraw its troops from all Arab territories occupied in 1967. The legitimate national rights of the Arab people of Palestine must be respected. The security, territorial integrity and sovereignty of all States in that part of the world must be guaranteed.
49.	In Viet Nam, it is essential strictly to implement the Paris Agreement of 1973 on Viet Nam, to halt the provocative military actions of the Saigon regime, and to remove the discrimination against the Provisional Revolutionary Government of the Republic of South Viet Nam.
50.	In Korea, it is necessary to dissolve the so- called United Nations Command in Korea and to withdraw all foreign troops from South Korea. The General Assembly should adopt an appropriate resolution to that effect.
51.	The People's Republic of Bulgaria, situated at the heart of the Balkan peninsula, has always attached and will continue to attach prime importance to the problems of peace, security and cooperation in that part of Europe. Our Government has made and is making a good many efforts to create an atmosphere of confidence and neighborly relations among the Balkan States and peoples. That is not a short-term policy. We have been pursuing that very policy consistently and unwaveringly for 30 years now. We are deeply convinced that it is in keeping with the interests and aspirations not only of the Bulgarian peQple but also of all the peoples living in the Balkan peninsula.
52.	In this period a number of mutually advantageous agreements between Bulgaria and its neighbors have been signed, agreements aimed at closer cooperation in the fields of economy, trade, culture, science, sport and tourism. The prerequisites for a lasting political detente in the Balkans have gradually been created. However, a dangerous military conflict flared up in our region recently. The interference of certain NATO circles in Cyprus has created a situation which seriously threatens not only the territorial integrity and independence of that country but also peace and security in the Balkans and the world over. 
53.	The People's Republic of Bulgaria is following with attention and alarm the development of events in Cyprus. In accordance with its peaceful policy, the Bulgarian Government, immediately after the coup against the legitimate Government of Cyprus, reaffirmed its position: it advocates the withdrawal of all foreign troops from the island, to preserve the independence, sovereignty and territorial integrity of Cyprus and to allow the people the Greek Cypriots and the Turkish Cypriots the right to settle their problems by themselves.
54.	That position of the People's Republic of Bulgaria has also determined our support for the resolutions of the Security Council calling for a cease-fire in Cyprus, the withdrawal of foreign troops, the preservation of the island's independence and territorial integrity, and the restoration of constitutional order in the Republic of Cyprus. As is known, however, tension still persists in Cyprus and in the surrounding area. The threat of new complications and military conflicts, of overt or covert partition of the island, has not been removed. The attempts to resolve the Cyprus question within the narrow framework of the existing "system of guarantees" provided under the London-Zurich Agreements have met with failure.
55.	That is why we support the proposal of the Soviet Union for the convening of an international conference within the framework of the United Nations to discuss the Cyprus problem.1 That proposal is in keeping with the spirit of the goals and principles of the Organization. It is precisely such a conference, with the participation of Greece, Turkey, Cyprus and the members of the Security Council and possibly,( some other States as well, that can perhaps find a solution that will ensure, on a genuine and lasting basis, the independence, sovereignty and territorial integrity of Cyprus, which could best be guaranteed by the permanent members of the Security Council.
56.	Our position on the Cyprus question and also on relations among the Balkan States was again
. stated clearly and unambiguously by the President of the State Council of the People's Republic of Bulgaria, Todor Zhivkov, in his report on the occasion of the thirtieth anniversary of the victory of the socialist revolution in our country. He stated:
"We insist that the sovereignty and independence of the friendly State of Cyprus be respected and most sincerely desire our neighbors Greece and Turkey to live in peace and understanding with each other and with independent Cyprus. More than once the peoples of the Balkan peninsula have served as cannon fodder for the interests of the imperialist States. Socialist Bulgaria is doing its best and will continue to do its best to achieve new relations in the Balkans and good-neighborly relations and co-operation in the interests of peace in the world."
57.	The efforts of the Bulgarian Government concerning the correct settlement of the Cyprus question are prompted also by our desire to establish a lasting peace in the region of the eastern Mediterranean. As a Black Sea country, Bulgaria is naturally linked with that region. That explains our interest in all that is happening there. We are concerned about the existing network of NATO bases in the eastern Mediterranean, the carrying out of naval maneuvers by the Western States in immediate proximity to our frontiers, the existence of nuclear ammunition and so on. In accordance with our consistently peaceful policy, we want to see the Mediterranean turned into a sea of peace and international co-operation. That is why we welcome the proposal of the Soviet Union for the withdrawal from the Mediterranean of all United States and Soviet vessels and submarines equipped with nuclear weapons. The adoption of that proposal would be in the interest of peace in that part of the* world.
58.	It has become urgent to use political detente for the practical solution of the problems of disarmament. Both processes, detente and disarmament alike, can and should be mutually complementary.
59.	Guided by that understanding, the Government of the People's Republic of Bulgaria attaches exclusive importance to the consideration of disarmament questions in all forums, particularly within the framework of the United Nations. The People's Republic of Bulgaria is prepared, within its means, to continue to contribute to their practical solution.
60.	It is an indisputable fact that it is the Soviet Union which has been doing the most in this respect. The Soviet Government has introduced a number of proposals on the questions of disarmament in the United Nations. On its initiative a number of important international agreements have been worked out and concluded, such as the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex), the Treaty on the Prohibition of the Emplacement of Nuclear Weapons and Other Weapons of Mass Destruction mi the Sea-Bed and the .Ocean Floor and in the Subsoil Thereof [resolution 2660 (XXV)}, and the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction [resolution 2826 (XXVI), annex],
61.	On the proposal of the Soviet Union a new item, aimed at curbing the arms race, was included in the agenda of the twenty-ninth session of the General Assembly, namely, the item entitled "Prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human well-being and health" [item 103]. The Government of the People's Republic of Bulgaria supports this important initiative and considers that the conclusion of an international convention on this question will help to prevent the manufacturing of new means of warfare and will help to preserve the environment as well. 
62.	It was also on the initiative of the Soviet Union that a number of resolutions on questions related to disarmament have been adopted at previous sessions of the General Assembly, such as those on the non-use of force in international relations and permanent prohibition of the use of nuclear weapons [resolution 2936 (XXVII)], the convening of a World Disarmament Conference [resolution 2833 (XXVI)], the reduction of military budgets of States permanent members of the Security Council by 10 per cent and utilization of part of the funds thus saved to provide assistance to developing countries [resolution 3093 (XXVIII)], and others. The Government of the People's Republic of Bulgaria unreservedly supports these initiatives and insists on their practical implementation as soon as possible.
63.	The agreements signed between the Union of Soviet Socialist Republics and the United States in the past three years have provided favorable conditions for reaching new concrete agreements within the United Nations in the field of disarmament. We are confident that, if efforts are made by all States in this direction, new and more significant successes can be achieved soon in the sphere of effective disarmament.
64.	We are aware that the problems of disarmament are among the most complicated ones of the present day and that their practical solution runs into the stubborn resistance of the military-industrial complex and of other forces which are not interested in detente. But experience shows that if there is goodwill on the part of the Governments concerned, a solution of these problems also can be "found. On the other hand, there can be no doubt that the lack of concrete results in the field of disarmament can undermine the advancing political detente and can lead to a new sharpening of the international situation, with many and more dangerous repercussions. That is why it is imperative for our Organization to keep these questions in the focus of its attention and to assist actively in the taking of steps aimed at curbing and halting the arms race and at achieving general and complete disarmament.
65.	The positive changes in political relations among States create exclusively favorable conditions for expanding and furthering economic ties, for solving a number of economic problems of great importance to the whole world/ For its part, economic co-operation furnishes that material foundation which can strengthen confidence and understanding among peoples and can consolidate peace and security in the world. Life itself shows that raising and discussing the questions of development in isolation from the issues of ensuring lasting peace and co-operation is profitable only to those who try to preserve their privileged position in the present international division of labor.
66.	One of the positive results of the sixth special session of the General Assembly is undoubtedly the recognition by the international community of the necessity to create a new structure of international economic relations which is to take into account the interests of all countries and particularly those of the developing countries. These problems affect the entire international community. Solving them cannot be the privilege of a group of States or of individual international organizations. That has to be done through - the equal participation of all countries.
67.	Just two weeks ago our people celebrated the thirtieth anniversary of the victory of the socialist revolution in Bulgaria. In the course of three decades our homeland, which before that had been a classical example of a backward country, has turned into an all-round developed, prosperous socialist State with a rapidly developing economy, scientific capacity, technology and culture. In the past thirty years radical structural changes have been carried out in the economy, such as an agrarian reform and collectivization of the land, and nationalization of the means of production and of all natural resources, as well as of foreign capital. The country's internal resources have been harnessed. The working class, co-operative farmers and the people's intelligentsia have worked self-denyingly to build the new life. The Bulgarian Communist Party, which is the leading force in our society, has carried out immense organizational and political activities. These achievements are also the result of fraternal mutual assistance and close co-operation with the other countries of the socialist community, and first of all with the Soviet Union.
68.	The victory of the, socialist revolution radically changed both the placQ and the role of our country in international relations. The People's Republic of Bulgaria has established itself as an inseparable part of the socialist community. Its foreign policy is inspired by the ideas of peace and friendship among nations. Its task is to assist the development of all- round co-operation among all countries and nations.
69.	The delegation of the People's Republic of Bulgaria notes with satisfaction that the United Nations is making its significant contribution to the development of positive changes in the world, that its prestige is growing and that the part which this Organization, and the Security Council in particular, can play in ensuring lasting peace and security is becoming a tangible one.
70.	An analysis of the events of the past few years shows unequivocally that the efforts aimed at achieving a solution of the major problems of the present-day world can be successful and can lead to lasting results only when the search for a solution in conducted on the basis of the principles enshrined in the Charter of the United Nations. Any departure from these principles has always led to complications and has seriously hampered the efforts of peace-loving forces to achieve a just settlement of the disputes and conflicts that have arisen. All this eloquently shows once more the vital force of the principles of the Charter as well as the necessity to step up the efforts of the Organization to create conditions for their strict observance.
71.	We are profoundly convinced that the present twenty-ninth session of the General Assembly will be able to adopt such decisions on the main items of the agenda, decisions that will represent a new contribution to the strengthening and expansion of the positive changes that are now taking place in contemporary international life.
